United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 6, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50719
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                               versus

         TONIA ANISSIA DAVIS, also known as Tonia Davis,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-66-3
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tonia Anissia Davis appeals the sentence imposed following her

guilty-plea conviction for conspiracy to make, utter, and possess

a counterfeit United States Security in violation of

18 U.S.C. §§ 371, 513(a).   We review the district court’s findings

of fact at sentencing for clear error, and its application of

the sentencing guidelines de novo.   United States v. Anderson, 174
F.3d 515, 524 (5th Cir. 1999).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-50719
                                   -2-

       Davis argues that the district court erred in finding that all

of the checks seized were passable when determining the total

amount of the loss involved in this case.           With respect to all

of the checks, except for one, check number 87561466, payable to

Velma Ervin in the amount of $1,395.20, Davis has not shown that

the district court clearly erred in finding them to be passable.

See Anderson, 174 F.3d at 524.      Whether the district court erred in

finding the $1,395.20 check to be passable is arguable.          However,

even   assuming    error,   such   error   is   harmless   because   Davis’

guideline imprisonment range would have remained the same and there

is no indication in the record that the specific amount of the loss

within the applicable range of loss affected the district court’s

selection of the 18-month sentence imposed. See Williams v. United

States, 503 U.S. 193, 203 (1992).

       AFFIRMED.